DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
CLAIM 1:
In line 1, before “circuit” insert --protecting--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (5,266,882).
In re Claims 1, 2, and 4, Morishita teaches a circuit for protecting a switch (301) of an electrical system, said protecting circuit as seen in Figure 1 comprising a variable electronic component (319)  having a physical characteristic the value of which varies by at least 10% as a function of temperature (col 3 lines 29-31), the protecting circuit being configured to prohibit a current from passing through said switch when the intensity of said current exceeds a maximum allowed intensity threshold (col 1 line 65 - col 2 lined 15), said variable electronic component being connected in the protecting circuit such that the value of the maximum allowed 
In re Claims 5, 10, and 12, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
In re Claim 7, Morishita teaches a Zener diode 317 that limits a second threshold voltage to a maximum absolute value (col 1 lines 45-50).
In re Claims 8, 14, and 16, Morishita teaches an electrical system as seen in Figure 1 comprising at least one switch (301) having a maximum permissible voltage at its terminals depending on temperature, comprising a shutdown member (302) configured to prohibit a current having an intensity higher than a current threshold, from passing through a terminal of the switch, said system comprising a protecting circuit according to claim 1, configured to control the shutdown member (col 2 lines 5-20).
In re Claim 9, Morishita teaches a power inverter 1 for a vehicle (col 1 lines 10-20).
In re Claims 17, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (5,266,882) in view of Starzec et al (3,048,718).
In re Claims 3 and 15, Morishita teaches utilizing a PTC resistor 319 connected between an output and ground to provide a reference voltage that increases with temperature as discussed above, but does not specifically teach utilizing an NTC resistor.
Starzec teaches that instead of using a PTC element (i.e., zener diode 28) connected between an output node and ground to provide a temperature compensated output, an NTC thermistor 40 between the output node and high side 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the PTC thermistor 319 of Morishita with a NTC thermistor connected between the reference voltage and positive input of 307, since Starzec teaches that the PTC and NTC thermistor arrangements can be utilized interchangeably to provide the same thermally compensated output.
In re Claim 11, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
Allowable Subject Matter
Claims 6, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 6, 13, 18, and 20, Morishita teaches a second comparator 309, but does not teach that the second comparator compares a voltage as a function of the current intended to flow in the switch with a second variable voltage threshold 
In re Claim 19, Morishita fails to teach a Zener diode limiting the first threshold (at positive input of 307).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitaoka et al (5,343,137) teaches setting a reference voltage that is compared to a detected battery voltage based on feedback from a current detector 4 and temperature detector 6 comprising a thermistor.  Zhou (CN 203011996 w/ included translation) teaches using a PTC current source and resistor Rf to generate a reference voltage that is compared via 301 with a current through switch Rs detected via Rsen as seen in Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/25/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836